UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to . Commission file number 333-150612 MOODY NATIONAL REIT I, INC. (Exact name of registrant as specified in its charter) Maryland 26-1812865 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6363 Woodway Drive, Suite 110
